Title: To John Adams from Thomas Jefferson, 6 August 1785
From: Jefferson, Thomas
To: Adams, John


          
            Dear Sir
            Paris Aug. 6. 1785.
          
          I now inclose you a draught of a treaty for the Barbary states, together with the notes Dr. Franklin left me. I have retained a presscopy of this draught, so that by referring to any article, line & word in it you can propose amendments & send them by the post without any body’s being able to make much of the main subject. I shall be glad to receive any alterations you may think necessary as soon as convenient that this matter may be in readiness. I inclose also a letter containing intelligence from Algiers. I know not how far it is to be relied on. my anxiety is extreme indeed as to these treaties. what are we to do? we know that Congress have decided ultimately to treat. we know how far they will go. but unfortunately we know also that a particular person has been charged with instructions for us, these five months who neither comes nor writes to us. what are we to do? it is my opinion that if mr̃ Lambe does not come in either of the packets (English or French) now expected, we ought to proceed. I therefore propose to you this term, as the end of our expectations of him, & that if he does not come we send some other person. Dr. Bancroft or capt Jones occur to me as the fittest. if we consider the present object only, I think the former would be most proper: but if we look forward to the very probable event of war with those pirates, an important object would be obtained by capt Jones’s becoming acquainted with their ports, force, tactics &c let me know your opinion on this. I have never mentioned it to either, but I suppose either might be induced to go. present me affectionately to the ladies & Colo. Smith & be assured of the sincerity with which I am Dr. Sir / Your friend & servt.
          
            Th: Jefferson
          
        